         Case 1:19-cv-00124-CRH Document 58 Filed 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Anthony M. Washington,               )
                                     )
              Plaintiff,             )       ORDER
                                     )
       vs.                           )
                                     )
Reliance Telephone Systems           )
and McLean County,                   )       Case No. 1:19-cv-124
                                     )
              Defendants.            )


       The final pretrial conference scheduled for May 3, 2021, and the jury trial scheduled for May

17, 2021, are cancelled. They shall be rescheduled as necessary once the court has ruled on the

defendants’ pending dispositive motions.

       IT IS SO ORDERED.

       Dated this 22nd day of April, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
